 III the Matter ofO.B. ANDREWSCOMPANY, EMPLOYERandUNITEDPAPERWORKERSOF AMERICA,CIO,PETITIONERCase No. 10-RC-:535.-Decided September 01, 1949DECISIONANDORDER-Upon a petition duly filed,.a hearing in this matter was held beforeJohn C. Carey, Jr., hearing officer of the National Labor RelationsBoard.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner and the Intervenor, Chattanooga Paper ProductsWorkers' Specialty Union No. 394, affiliated with Printing Pressmenand Assistants of North America, A. F. L., are labor organizationsclaiming to represent employees of the Employer.3.For reasons stated hereinafter, no question affecting commerceexists concerning the representation of employees of the Employer,within the meaning of Section 9 (c) (1) and Section 2 (6) and (7) ofthe Act..The Employer and the Intervenor executed a contract dated April10, 1948, covering the employees concerned herein.This contract wasautomatically renewed on February 1, 1949, and constitutes a bar toa present determination of representatives based on the petition filedon March 1, 1949, unless the following sections thereof constituteunion-security provisions in the absence of authorization of the Inter-venor under Section 9 (e) (1) of the Act.Section I, subsections 1 and 2, of the contract reads as follows :1.The company recognizes the Union as the sole collective bar-gaining agency in respect to wages, hours and working condi-tions for all production employees-in the Folding, Solid Fibre,Corrugated, Wood Box Departments and Machine Shop, includ-ingWelders, Machinists, Millwrights and Helpers and Watch-men but excluding Superintendent, Assistant Superintendent,Office and Clerical employees, those who may be employed in a86 N. L. R. B., No. 11:59 60DECISIONS OF NATIONALLABOR RELATIONS BOARDconfidential or technical capacity, and Supervisors as defined inSection 2 (11) of the National Labor Relations Act as -amended.2.It is mutually understood and agreed that this contractapplies to the Union Shop operated by the Employer, and thatthe jurisdiction of this contract extends over all employees inthe bargaining unit as covered by Paragraph 1 of this section.A union shop shall be understood to mean such as is made up ofemployees who are members of this union.The Petitioner contends that Section I of the contract points toan oral union-security agreement between the Employer and the Inter-venor, which in the absence of a UA election, renders the contractillegal and not a bar to a determination of representatives.The Em-ployer and Intervenor allege that they have no union-security agree-ment and that the contract sections have no meaning.They denythat these sections constitute a union-security provision.The alleged union-security provisions of the contract are highlyambiguous. It is not clear from a reading of the contract whetherthe parties actually conditioned employment upon membership inthe Intervenor or simply referred to the fact that the Intervenorwas the recognized bargaining representative in the plant.Underthese circumstances, we find it necessary to look to the evidence inorder to determine the intent of the parties.'The record discloses :(1) that not all employees are members of the Intervenor; (2) thatno effort has been made by the Employer to discharge nonmemberemployees; (3) that no union dues are deducted from the employees'pay; and (4) that one of the contract negotiators testified that theclauses were meaningless.Upon the basis of the foregoing facts andupon the entire record in the case, we are persuaded that the partiesto this contract did not execute a union-security agreement.Ac-cordingly, we find that the contract herein constitutes a bar to anelection at this time.We shall therefore dismiss the petition withoutprejudice, however, to a new petition timely filed.ORDERIT ISHEREBYORDERED that the petition filed herein be, and it herebyis,dismissed.MEMBER REYNOLDS took no part in the consideration of the aboveDecision and Order.1We would distinguish the instant case fromMatter of C. Hager t Sone Hinge Manu-facturing Company,80 N. L. R. B. 163, on the facts. In theHagercase, and cases follow-ing that case,the union-security provisions were clearly and unambiguously spelled out.Under those circumstances it would have been improper to consider parole evidence in deter-mining the intent of the parties.